NOTICE: All slip opinions and orders are subject to formal revision
and are superseded by the advance sheets and bound volumes of the
Official Reports. If you find a typographical error or other formal
error, please notify the Reporter of Decisions, Supreme Judicial
Court, John Adams Courthouse, 1 Pemberton Square, Suite 2500, Boston,
MA, 02108-1750; (617) 557-1030; SJCReporter@sjc.state.ma.us

SJC-11822

                 JOHN DOE1 & others2   vs.   CITY OF LYNN.



            Essex.     April 9, 2015. - August 28, 2015.

 Present:    Gants, C.J., Spina, Cordy, Botsford, Duffly, Lenk, &
                             Hines, JJ.


Sex Offender. Municipal Corporations, By-laws and ordinances,
     Home rule. Constitutional Law, Home Rule Amendment.



     Civil action commenced in the Superior Court Department on
April 12, 2012.

     The case was heard by Timothy Q. Feeley, J., on a motion
for partial summary judgment, and entry of final judgment was
ordered by him.

     The Supreme Judicial Court granted an application for
direct appellate review.


     John A. Kiernan (Robert E. Koosa with him) for the
defendant.
     John Reinstein (Benjamin H. Keehn, Committee for Public
Counsel Services, & Jessie J. Rossman with him) for the
plaintiffs.

    1
        A pseudonym.
    2
       Charles Coe and Paul Poe, also pseudonyms. The named
plaintiffs are registered sex offenders suing on behalf of
themselves and other persons similarly situated.
                                                                      2


     Amy M. Belger, Andrew S. Crouch, & Jennifer J. Cox, for
Jacob Wetterling Resource Center & others, amici curiae,
submitted a brief.


     HINES, J.    In this appeal, we determine whether an

ordinance imposing restrictions on the right of sex offenders to

reside in the city of Lynn (city) is prohibited by the Home Rule

Amendment, art. 89, § 6, of the Amendments to the Massachusetts

Constitution, and the Home Rule Procedures Act, G. L. c. 43B,

§ 13.    The plaintiffs, who represent a certified class of sex

offenders subject to the ordinance, challenged the

constitutionality of the ordinance on various grounds.3     A judge

in the Superior Court invalidated the ordinance under the Home

Rule Amendment.    The city appealed and we granted the

plaintiffs' application for direct appellate review.      We affirm

the Superior Court judgment based on our conclusion that the

ordinance is inconsistent with the comprehensive statutory

scheme governing the oversight of convicted sex offenders, and



     3
       The complaint alleged the following claims under the
United States and Massachusetts Constitutions: (1) violation of
the Home Rule Amendment (Massachusetts Constitution); (2)
violation of the clauses prohibiting ex post facto laws; (3)
violation of the right to substantive due process; (4) violation
of the right to familial association; (5) violation of the right
to be protected from cruel and unusual punishment under the
Eighth and Fourteenth Amendments to the United States
Constitution and cruel or unusual punishment under art. 26 of
the Massachusetts Declaration of Rights; and (6) violation of
the right to travel.
                                                                   3


therefore, it fails to pass muster under the Home Rule Amendment

and the Home Rule Procedures Act.4

     Background.   We summarize the undisputed facts as drawn

from the summary judgment record.

     1.    The ordinance.   The city adopted an "Ordinance

Pertaining to Sex Offender Residency Restrictions in the [city]"

(ordinance) on January 12, 2011.     The stated purpose of the

ordinance is to "reduce the potential risk of harm to children

of the community by impacting the ability of registered sex

offenders to be in contact with unsuspecting children in

locations that are primarily designed for use by, or are

primarily used by children."    Observing that "[r]egistered sex

offenders continue to reside in close proximity to public and

private schools, parks and playgrounds," and that "registered

sex offenders will continue to move to buildings, apartments,

domiciles or residences in close proximity to schools, parks and

playgrounds," the city council enacted the ordinance to "add

location restrictions to such offenders where the [S]tate law is

silent."   The ordinance imposes broad restrictions, with only

narrow exceptions, on the ability of level two and level three


     4
       We acknowledge the amicus brief filed by Jacob Wetterling
Resource Center, Association for the Treatment of Sexual
Abusers, Massachusetts Association for the Treatment of Sexual
Abusers, Inc., Reform Sex Offender Laws, Inc., and Florida
Action Committee.
                                                                   4


registered sex offenders to reside in the city.5   The ordinance

establishes the area within 1,000 feet of a school or park as a

residential exclusion zone for level two and level three sex

offenders, and includes in its description of "school" all

public, private, and church schools, and any other business

permitted as a school.   The ordinance also applies to all

temporary and permanent residences except a "residence at a

hospital or other healthcare or medical facility for less than

fourteen consecutive days or fourteen (14) days in the aggregate

during any calendar year."   The geographical and temporal reach

of the ordinance effectively prohibits all level two and level

three sex offenders from establishing residence, or even

spending the night in a shelter, in ninety-five per cent of the




     5
       The "Ordinance Pertaining to Sex Offender Residency
Restrictions in the City of Lynn" (ordinance) also creates
"Child Safety Zones," wherein level two and level three sex
offenders are prohibited from entering a school, park, or
recreational facility except in certain circumstances and from
"loiter[ing]" within 1,000 feet of such facilities. The
parties, however, focused their arguments on the residency
provision of the ordinance. The plaintiffs' motion for partial
summary judgment sought invalidation of the entire ordinance.
The city of Lynn (city) did not present any argument, and the
court entered a judgment declaring that the "Residency
Ordinance" violates the Home Rule Amendment. Thus, we know of
no compelling reason to uphold any provision of the ordinance in
light of the comprehensive State law discussed herein.
Accordingly, we affirm the grant of partial summary judgment in
favor of the plaintiffs, which invalidated the entire ordinance.
                                                                    5


residential properties in Lynn.6   The ordinance would affect, at

least in some degree, all 212 registered level two and level

three sex offenders residing in the city, as of April 22, 2014.

A sex offender required by the ordinance to move from his or her

residence could encounter similar restrictions in attempting to

relocate to nearby cities and towns.   At least forty

municipalities have adopted sex offender residency restrictions.7

The expansive coverage of the ordinance is mitigated by narrow

exceptions to the residency restrictions applicable to those who

(1) have established, prior to the effective date of the

ordinance, a permanent residence within a restricted area by

purchasing real property or by being the lessee of an unexpired

lease or rental agreement; (2) are a "minor"; (3) are "residing

     6
       We note here the undisputed record evidence that of the
19,320 real estate parcels zoned as residential, 18,421 are
located within 1,000 feet of a school or park.
     7
       According to an affidavit dated February 20, 2014,
submitted as part of the summary judgment record and not
disputed by the city, the following list of forty municipalities
have enacted residency restrictions on certain sex offenders:
Ashland; Ayer; Barre; Barnstable; Braintree; Charlemont;
Charlton; Chelsea; Colrain; Dedham; Dudley; Fall River;
Fitchburg; Framingham; Hanover; Hanson; Hopkinton; Hubbardston;
Leominster; Lynn; Marlborough; Mendon; Natick; Norwood; Oxford;
Pembroke; Revere; Rockland; Shirley; Somerset; Southborough;
Spencer; Springfield; Swansea; Townsend; Waltham; Warren;
Webster; West Boylston; and Weymouth. The plaintiffs note that
the Attorney General's office has continued to approve similar
regulations, citing a letter from the Attorney General to North
Reading, sent under G. L. c. 40, § 32, which approved North
Reading's residency restriction bylaw on January 20, 2015.
                                                                   6


with a person related by blood or marriage within the first

degree of kindred"; or (4) have been residing at a permanent

residence before the school or park creating the applicable

restricted area was established.

    Failure to comply with the ordinance results in a penalty

of $300 for each day that a sex offender subject to the

ordinance remains in a restricted area thirty days after

receiving a notice to move from the city, or if such sex

offender moves within the city into a restricted area.

Additionally, if there is a "subsequent offense," the sex

offender's "landlord, parole officer and/or probation officer,

and the . . . Sex Offender Registry Board" (board) shall be

notified that the offender has violated a municipal ordinance.

    2.   Procedural history.   The plaintiffs, who represent a

certified class of "all registered [l]evel [two] and [l]evel

[three] sex offenders who are now or who may in the future be

prohibited from living at various places in the [city] by the

city's ordinance pertaining to sex offender residency

restrictions," commenced this action after receiving the notices

to move, as authorized under the ordinance.   The city sent

letters notifying each that he lives within a restricted area

under the ordinance and that he has thirty days from the date of

the letter "to relocate to another address which is in

compliance with the [o]rdinance" or be subject to a fine of $300
                                                                    7


for each day of residing in a restricted area.8    The plaintiffs

filed a motion for partial summary judgment on the counts in the

complaint asserting that the ordinance (1) violates the Home

Rule Amendment; (2) is an ex post facto law under the Federal

and State Constitutions; and (3) violates the plaintiffs' right

to travel under the Massachusetts Constitution.9    The city

defended the ordinance by arguing, with regard to the Home Rule

Amendment, that the residency restriction is not inconsistent

with State law, and that the shared purpose -- the protection of

children from sexual predators -- supports and supplements the

law governing the oversight of sex offenders.

     In a thorough and well-reasoned memorandum of decision, the

judge granted partial summary judgment to the plaintiffs and

invalidated the ordinance under the Home Rule Amendment,

concluding that that "the totality of the circumstances support

     8
       The letters state that the city is "unaware of any
statutory exceptions" that may apply.
     9
       During the course of litigation, the parties argued
repeatedly over the scope of discovery. The judge limited the
subjects allowed in discovery and impounded identification of
the plaintiffs' names. The judge also denied the city's motions
to compel the criminal records and Sex Offender Registry Board
(board) classification recommendation files for the members of
the plaintiff class. Although the city argues that there are
numerous material disputes of fact deriving from the limited
discovery, the information that was sought is not relevant to
the issue of whether the ordinance violates the Home Rule
provisions. See art. 89, § 6, of the Amendments to the
Massachusetts Constitution; G. L. c. 43B, § 13.
                                                                     8


an express legislative intent to forbid local activity in the

area of the civil regulation and management of the post-

incarceration lives of convicted sex offenders."    In particular,

the judge determined that the ordinance is inconsistent with

G. L. c. 6, §§ 178C-178Q, the Sex Offender Registry Law

(registry law); and G. L. c. 123A, the law providing for the

"Care, Treatment and Rehabilitation of Sexually Dangerous

Persons" (SDP law).    In light of this disposition, however, the

judge declined to review the remaining constitutional claims.

    Discussion.   The city argues on appeal that the ordinance

was adopted as a valid exercise of its police power, that there

is no evidence of legislative intent to occupy the field

governing the management of postincarceration sex offenders, and

the ordinance does not conflict with State law.    The plaintiffs

counter that the judge correctly determined that the ordinance

is unconstitutional and urges this court to affirm the judge on

the broader constitutional grounds asserted in their motion for

partial summary judgment.   We decline to reach the broader

constitutional grounds but we agree that the judge properly

invalidated the ordinance as unconstitutional under the Home

Rule Amendment.

    A local regulation is unconstitutional under the Home Rule

Amendment if it is "inconsistent" with the constitution or laws

of the Commonwealth.    Connors v. Boston, 430 Mass. 31, 35
                                                                      9


(1999).    This principle is derived from the language of the Home

Rule Amendment that provides:

          "Any city or town may, by the adoption, amendment, or
     repeal of local ordinances or by-laws, exercise any power
     or function which the general court has power to confer
     upon it, which is not inconsistent with the constitution or
     laws enacted by the general court in conformity with powers
     reserved to the general court by section eight, and which
     is not denied, either expressly or by clear implication, to
     the city or town by its charter, whether or not it has
     adopted a charter pursuant to section three."

Art. 89, § 6, of the Amendments to the Massachusetts

Constitution. "[T]he touchstone of the analysis [of whether a

local ordinance is inconsistent with State law] is whether the

State Legislature intended to preempt the city's authority to

act."     Connors, supra, citing Bloom v. Worcester, 363 Mass. 136,

155 (1973).    Review of a local ordinance is focused on the

Legislature's preemption prerogative because, as the title

suggests, the Home Rule Amendment was enacted to restore to

municipalities the "right of self-government in local matters."

Art. 89, § 1, of the Amendments to the Massachusetts

Constitution.    The genesis of the Home Rule Amendment as a means

to expand municipal legislative authority10 thus informs the


     10
       The Home Rule Amendment was approved by a convention of
the House and Senate in 1963 and 1965, and adopted by the voters
in 1966. Massachusetts Legislative Research Council Report
Relative to Revising the Municipal Home Rule Amendment, 1971
Senate Doc. No. 1455, at 58-59. It annulled art. 2 of the
Amendments to the Massachusetts Constitution, id. at 58, which
had established municipalities as "hierarchical subordinates to
                                                                  10


analytical directive that in reviewing a local ordinance, the

"question is not whether the Legislature intended to grant

authority to municipalities to act . . . , but rather whether

the Legislature intended to deny [a municipality] the right to

legislate on the subject [in question]."   Wendell v. Attorney

Gen., 394 Mass. 518, 524 (1985).   "Municipalities enjoy

'considerable latitude' in this regard," and a local regulation

will not be invalidated unless the court finds a "sharp

conflict" between the local and State provisions.   Easthampton

Sav. Bank v. Springfield, 470 Mass. 284, 289 (2014), quoting

Bloom, 363 Mass. at 154.   A sharp "conflict 'appears when either

the legislative intent to preclude local action is clear, or,

absent plain expression of such intent, the purpose of the

legislation cannot be achieved in the face of the local by-

law.'"   Easthampton Sav. Bank, supra, quoting Grace v.

Brookline, 379 Mass. 43, 54 (1979).   Where, as here, the



the state Legislature that could only enact local legislation
after receiving an affirmative grant of power" from the
Legislature. See Jerison, Home Rule in Massachusetts, 67 Mass.
L. Rev. 51, 51 (1982). Article 89, § 1, of the Amendments to
the Massachusetts Constitution declared: "It is the intention
of this article to reaffirm the customary and traditional
liberties of the people with respect to the conduct of their
local government, and to grant and confirm to the people of
every city and town the right of self-government in local
matters, subject to the provisions of this article and to such
standards and requirements as the general court may establish by
law in accordance with the provisions of this article."
                                                                   11


Legislature is silent on the issue of local regulation, we also

may infer an intent to forbid local regulation if "legislation

on a subject is so comprehensive that an inference would be

justified that the Legislature intended to preempt the field."

Easthampton Sav. Bank, supra, quoting    Wendell, 394 Mass. at

524.    The burden is on the challenger to establish that the

local enactment is "inconsistent" with the Constitution or State

law.    Springfield Preservation Trust, Inc. v. Springfield

Library & Museums Ass'n, Inc., 447 Mass. 408, 418 (2006), citing

Grace, supra at 49-50.

       We turn now to the application of these principles to the

ordinance.    Based on our de novo review of the judge's decision,

Twomey v. Middleborough, 468 Mass. 260, 267 (2014), citing

Ritter v. Massachusetts Cas. Ins. Co., 439 Mass. 214, 215

(2003), we conclude that the ordinance is inconsistent with the

comprehensive scheme of legislation intended to protect the

public from convicted sex offenders and, thereby, manifests the

"sharp conflict" that renders it unconstitutional under the Home

Rule Amendment.    Although the registry law and the other laws

governing sex offenders do not expressly prohibit local

regulation, we infer from the comprehensive nature of the

statutory scheme for oversight of sex offenders and the negative

effect that the ordinance may have on the monitoring and
                                                                      12


tracking of sex offenders, that the Legislature intended to

preclude local regulation of sex offender residency options.

    To provide context for our conclusion that the Legislature

intended to preclude further regulation of sex offender

residence options, we first recapitulate the depth and breadth

of the legislation mandating oversight of sex offenders.       In

1999, the Legislature enacted a comprehensive package of laws

which effected a major overhaul of the statutory scheme

governing the identification, treatment and postrelease

management of convicted sex offenders.    St. 1999, c. 74.     That

package of laws, described as "An Act improving the sex offender

registry and establishing civil commitment and community parole

supervision for life for sex offenders," includes the registry

law, G. L. c. 6, §§ 178C-178Q.    St. 1999, c. 74, as amended by

St. 2003, c. 26, § 12.   The stated purpose of the act is to

"assist local law enforcement agencies' efforts to protect their

communities by requiring sex offenders to register and to

authorize the release of necessary and relevant information

about certain sex offenders to the public as provided in this

act."   St. 1999, c. 74, § 1.   It accomplishes that purpose

through three primary mechanisms:    (1) compelling sex offenders

to register and maintain current personal information with the

board and local police, and distributing such information in

accordance with the registry law, G. L. c. 6, §§ 178C-178Q,
                                                                   13


inserted by St. 1999, C. 74, § 2, as amended by St. 2003, c. 26,

§ 12; (2) civilly confining certain offenders deemed most likely

to reoffend, G. L. c. 123A, inserted by St. 1999, c. 74, §§ 3-8;

and (3) controlling certain aspects of the postincarceration

lives of certain sex offenders, G. L. c. 127, § 133D, inserted

by St. 1999, c. 74, § 9 (community parole supervision for life).

    The first mechanism in the 1999 registry law, as amended

through St. 2013, c. 63, requires that sex offenders update

their registration information annually and when they change

residences, employment, or schooling; a sex offender who is

homeless must also update their registration information every

thirty days and wear a global positioning system (GPS) device.

G. L. c. 6, §§ 178F, 178F 1/2, 178F 3/4.   The law defines who is

considered a "sex offender"; creates the board; requires sex

offenders to register with the board; requires the board to

create a central computerized registry of sex offender

information and transmit that data to the Federal Bureau of

Investigation and to police departments in the municipalities

where the offender intends to live and work; creates a

classification system for offenders subject to judicial review;

and, after classification, requires sex offenders to maintain

current registration information with local police.   G. L. c. 6,

§§ 178C, 178D, 178E, 178F, 178F 1/2, 178K, 178L, 178M.   The law

creates criminal penalties for failing to register and provides
                                                                   14


a mechanism for terminating the obligation to register.    G. L.

c. 6, §§ 178F, 178G, 178H, 178K.

     The registry law further provides guidelines for

determining the offender's classification level, which is based

on the risk of reoffense and the public safety interest in

making registration information available to the public.     See

G. L. c. 6, § 178K (2) (a)-(c).    In that regard, the

classification level assigned to each sex offender depends, in

part, on the amount of personal information deemed necessary for

public safety and appropriate for public availability.11

Registration information for level one sex offenders is not

provided to the public, information for level two and level

three offenders is available to the public by request or on the

Internet,12 and information for level three offenders may be

disseminated actively to the public.   G. L. c. 6, §§ 178D, 178I,

178J.


     11
        The classification levels are to be determined based on
the risk of reoffense, the degree of dangerousness posed to the
public, and whether a public safety interest is served by public
availability of information about the sex offender. G. L. c. 6,
§ 178K.
     12
       Initially, only registration information for level three
sex offenders was publically available on the Internet. St.
2003, c. 140, § 5. Level two sex offenders were added in 2013.
St. 2013, c. 38, §§ 7-13. See Moe v. Sex Offender Registry Bd.,
467 Mass. 598, 616 (2014) (declaring unconstitutional
retroactive application of amendment regarding level two data).
                                                                   15


    This framework demonstrates the legislative priority

attached to monitoring the residence, employment, and schooling

locations of sex offenders as a means to protect the public from

sex offenders.    That monitoring sex offenders is a priority is

demonstrated clearly by the Legislature's choice to insert only

a narrow residency restriction in the registry law.      That

restriction only bars level three offenders from residing in

rest homes or similar long-term care facilities.   G. L. c. 6,

§ 178K (2) (e).   Although we concluded in Doe v. Police Comm'r

of Boston, 460 Mass. 342, 343 (2011), that this restriction was

unconstitutional without an individualized hearing to determine

the risk posed by the petitioner to the vulnerable community

sought to be protected, the restriction is instructive of

legislative intent.   This provision demonstrates that the

Legislature considered and addressed potential risks involved

with sex offender residency in relation to a vulnerable

population.   We note that the Legislature limited its

restriction to those offenders seeking to reside in an

integrated setting with a vulnerable population and did not

include those seeking to reside geographically close to a

vulnerable population.   We infer from the details of the rest

home restriction that the Legislature intended to exercise

control over any sex offender residency requirements at the

State level and that the Legislature may not have considered it
                                                                   16


appropriate to create a blanket prohibition on residency.    The

ordinance, which restricts all level two and level three sex

offenders from living in ninety-five per cent of the residential

areas of the city, conflicts with the relatively narrow rest

home restriction created by the Legislature and is thus

inconsistent with State law.

     As a final observation on the legislative choice to define

the sex offender residency restriction narrowly, we note the

grave societal and constitutional implications of the de jure

residential segregation of sex offenders.   Except for the

incarceration of persons under the criminal law and the civil

commitment of mentally ill or dangerous persons, the days are

long since past when whole communities of persons, such Native

Americans and Japanese-Americans may be lawfully banished from

our midst.13   Also, because of the tension between a sex

offender's liberty interest, Doe v. Sex Offender Registry Bd.,

460 Mass. 336, 338 (2011), and the imperatives of public safety,

the Legislature has demonstrated a concern for careful crafting




     13
       For later-condemned examples of banishing communities of
people in the United States, see Choctaw Nation v. Oklahoma, 397
U.S. 620, 622-627, 630-631 (1970) (early 1800s treaties forcing
Indian tribes to migrate to new land uninhabited by settlers)
and Korematsu v. United States, 323 U.S. 214, 216 (1944) (1940s
exile of persons of Japanese ancestry from west coast).
                                                                   17


of laws in a field fraught with constitutional peril.14    See

Opinion of the Justices, 423 Mass. 1201, 1202-1203 (1996)

(providing guidance from this court in determining

constitutionality of community notification provisions of

registry law).   For this reason as well, the Legislature cannot

have intended to permit local regulation of sex offender

residency.

     Apart from the conflict with the registry law's narrowly

defined residency restriction, the ordinance also is

inconsistent with the registry law in that it would undermine

the effectiveness of the law's classification system.     The

Legislature set forth guidelines to be used by the board in

classifying sex offenders and included consideration of whether

the "sex offender is residing in a home situation that provides

guidance and supervision."   G. L. c. 6, 178K (1) (c).    The board

     14
       Constitutional peril is demonstrated through several
cases challenging the constitutionality of the sex offender
statutes. See, e.g., Commonwealth v. Cole, 468 Mass. 294, 296
n.4, 308 (2014) (community parole supervision for life [CPSL]
violates separation of powers provision of Massachusetts
Constitution); Moe v. Sex Offender Registry Bd., 467 Mass. 598,
599 (2014) (retroactive community notification of level two
offenders violates due process provision of Massachusetts
Constitution); Doe v. Sex Offender Registry Bd., 459 Mass. 603,
621 (2011) (challenging CPSL statute on ex post facto grounds);
Opinion of the Justices, 423 Mass. 1201, 1202-1203 (1996)
(advising Senate of implication of double jeopardy provision of
Federal Constitution and due process, ex post facto, equal
protection, and cruel and unusual punishment provisions of
Federal and Massachusetts Constitutions on community
notification).
                                                                   18


expanded on that factor by requiring consideration of whether an

offender's "living and work situation is stable."    803 Code

Mass. Regs. § 1.40(12) (2013) (identifying supportive home

environment as factor minimizing sex offender's risk to reoffend

and degree of dangerousness).   By requiring level two and level

three sex offenders to move from their residences or face a

civil penalty of $300 per day, the ordinance disrupts the

stability of the home situations of sex offenders.   As a

supervised and stable home situation has been recognized as a

factor that minimizes the sex offender's risk of reoffense,15

this disruption is inconsistent with the Legislature's goal of

protecting the public.   Insofar as the ordinance is intended to

impose residency restrictions on those sex offenders who may

pose a risk to public safety that cannot be accommodated by the


     15
       See 803 Code Mass. Regs. § 1.40(12) (2013). See
generally In re Taylor, 60 Cal. 4th 1019, 1040-1041 (2015)
(finding residency restrictions unconstitutional where
restrictions increased homelessness and "hampered the
surveillance and supervision" of offenders subject to
restriction); Levenson & Cotter, The Impact of Sex Offender
Residence Restrictions: 1,000 Feet from Danger or One Step from
Absurd?, 49 Int'l J. Offender Therapy & Comp. Criminology 168,
169, 175 (2005) (decreased housing options from residency
restrictions result in homeless and transience, make monitoring
and treatment more difficult, and exacerbate sex offender
recidivism); Yung, Banishment by a Thousand Laws: Residency
Restrictions on Sex Offenders, 85 Wash. U. L. Rev. 101, 141-142
(2007) (potential of sex offender ghettos to provide networking
opportunities for future offenses and create "environments in
which sexual violence is the norm, not the exception").
                                                                    19


registry law, the second mechanism in the 1999 package of laws,

the SDP law, serves that purpose. St. 1999, c. 74, §§ 3-8,

amending G. L. c. 127A.   Through the civil commitment procedure

under G. L. c. 123A, the Legislature already has provided a

method to exclude those sex offenders determined to be most

likely to reoffend from the general population, even after their

incarceration has been completed.   G. L. c. 123A.   Before a sex

offender is released from incarceration, confinement, or

commitment (with a limited exception for an offender imprisoned

for six months or less on a parole violation), a determination

is made whether that offender is likely to be a sexually

dangerous person.   G. L. c. 123A, §§ 12-13.   If a judge

determines, in accordance with certain procedures and

evidentiary standards, that an offender has been "convicted of a

sexual offense, suffers from a mental abnormality or personality

disorder that renders him a menace to the health and safety of

others, and is likely to engage in sexual offenses if not

confined," the Commonwealth may civilly confine the offender.16

Commonwealth v. Fay, 467 Mass. 574, 580, cert. denied, 135 S.

Ct. 150 (2014), citing G. L. c. 127A, §§ 1, 14.    See Fay, supra

     16
       A committed sex offender may be discharged after a
hearing if the trier of fact does not find that the person
remains a sexually dangerous person. G. L. c. 123A, § 9. If
discharge is granted, notice is given to local police where the
offender plans to reside and other applicable parties. Id.
                                                                  20


at 585, n.13.   Accordingly, the SDP law is the Legislature's

chosen method to control sex offenders where it has been

determined that maintaining and distributing the offender's

registry information is insufficient to protect a community's

public safety interest.   The SDP law, therefore, further

demonstrates the intent of the Legislature to focus on

maintaining and distributing sex offender information as a means

to protect the public for offenders who are not deemed dangerous

enough to confine and the ordinance conflicts with that purpose

by intruding on the controls deemed appropriate by the

Legislature.

     The third mechanism in the 1999 package of laws, the

community parole supervision for life (CPSL) law,17 together with

other parole and probation laws, was intended to allow the

Commonwealth to control sex offenders' postincarceration lives

by requiring certain conditions dependent on the offender's

particular situation.   See G. L. c. 127, §§ 133A (parole), 133D

(CPSL), and 133D 1/2 (parole and CPSL controls); G. L. c. 265,

§ 47 (probation controls).   In addition to discretionary

controls that may be assessed, the Legislature mandated that all


     17
       In Commonwealth v. Cole, 468 Mass. 294, 305-306 (2014),
we held that the CPSL law, G. L. c. 127, § 133D, violated the
constitutional mandate of separation of powers.
                                                                  21


persons under such controls wear a GPS device and be subject to

certain geographic exclusion zones, "in and around the victim's

residence, place of employment and school and other areas

defined to minimize the [offender's] contact with children, if

applicable."    G. L. c. 127, § 133D 1/2.   G. L. c. 265, § 47.

See Commonwealth v. Guzman, 469 Mass. 492, 493 (2014) (GPS

monitoring mandatory where defendant sentenced to probationary

term for enumerated offense).18   The targeted approach to

controlling sex offenders based on their particular circumstance

and the GPS requirements set forth by the Legislature

demonstrates the intent to encourage sex offender monitoring

with minimum disruption to the stability of a broad population

of offenders.

     In addition to the three mechanisms contained in the 1999

package of laws, other laws support the legislative goal of

protecting communities through monitoring sex offenders and

controlling only specific situations most likely to cause harm.

First, the various methods used to encourage registration

demonstrate that maintaining current sex offender information is

     18
       The city argues that parole and probation statutes may
not be considered in our analysis because none of the named
plaintiffs is subject to the controls contained therein. The
statutes, however, are instructive as to the Legislature's
intent for controlling sex offenders after incarceration and,
therefore, are relevant to our analysis even if they do not
affect the named plaintiffs.
                                                                    22


a primary goal.   In addition to the criminal penalties contained

in the registry law, G. L. c. 6, § 178H, the Legislature

mandates that transient benefits be withheld, G. L. c. 18, § 38,

and motor vehicle licenses and registration be suspended, G. L.

c. 90, § 22 (j), if a sex offender has not maintained current

registration information.       The Legislature also has imposed

narrow restrictions to protect certain vulnerable communities

from interaction with sex offenders instead of broadly affecting

housing options for sex offenders.      General Laws c. 6, § 178K

(2) (e), inserted by St. 2006, c. 303, § 6, prohibits level

three sex offenders from living a rest home or other regulated
                           19
long-term care facility.        In addition to this restriction, the

Legislature has limited a sex offender's ability to live with

adopted or foster children, G. L. c. 119, § 26A, or to work as a

child care provider, G. L. c. 15D, §§ 7, 8, a school bus

operator, G. L. c. 90, §§ 8A, 8A 1/2, or an ice cream truck

vendor, G. L. c. 265, § 48.

    Conclusion.    The totality of the 1999 statutory scheme,

incorporating as it does a series of interdependent policies and

practices specifically designed to protect the public from level


    19
       This court deemed this provision to be unconstitutional
as applied where there was no individualized determination of
the risk of danger to the facility residents intended to be
protected by the provision. Doe v. Police Comm'r of Boston, 460
Mass. 342, 351 (2011).
                                                                     23


two and level three sex offenders by monitoring and notification

to the public, evinces the Legislature's intent to have the

first and final word on the subject of residency of sex

offenders.   In addition, insofar as the ordinance effects a

wholesale displacement of sex offenders from their residences,

it frustrates the purpose of the registry law and, therefore, is

inconsistent and invalid under the home rule provisions.

Wendell, 394 Mass. at 527-528, citing Bloom, 363 Mass. at 156.

Accordingly, we affirm the judgment of the Superior Court

invalidating the "Residency Ordinance."   In light of this

disposition, we need not reach the broader constitutional

grounds asserted by the plaintiffs and the amici.     Commonwealth

v. Raposo, 453 Mass. 739, 743 (2009), quoting Commonwealth v.

Paasche, 391 Mass. 18, 21 (1984) ("We do not decide

constitutional questions unless they must necessarily be

reached").

                                    So ordered.